                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 13-cv-00327-CMA-KLM

FRANKLYN A. JENKINS,

       Plaintiff,

v.

IMMEDIA, INC., a Minnesota corporation.

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Renewed Motion for Leave to Amend

Complaint to Add a Claim for Punitive Damages and to Conform to the Court’s

Orders [#353]1 (the “Motion”). Defendant filed a Response [#358] in opposition to the

Motion and Plaintiff filed a Reply [#359]. The Motion is referred to the undersigned for

disposition. See [#309].2 The Court has reviewed the Motion, the Response, the Reply,

and the applicable law, and is sufficiently advised in the premises. For the reasons set



       1
         “[#353]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2
          A magistrate judge may issue orders on nondispositive motions only. Ocelot Oil Corp. v.
Sparrow Indus., 847 F.2d 1461, 1462-63 (10th Cir. 1988). Whether motions to amend are
dispositive is an unsettled issue. Chavez v. Hatterman, No. 06-cv-02525-WYD-MEH, 2009 WL
82496, at *1 (D. Colo. Jan. 13, 2009) (collecting cases). When an order on a motion to amend
removes or precludes a defense or claim from the case it may be dispositive. Cuenca v. Univ. of
Kan., 205 F. Supp. 2d 1226, 1228 (D. Kan. 2002). In this case the Court grants Plaintiff’s request
to amend his Second Amended Complaint to add a claim for punitive damages. Therefore, the
Court assumes that the issue is nondispositive.

                                               -1-
forth below, the Motion [#353] is GRANTED.

                                        I. Background

       Plaintiff brings this action against Defendant for injuries sustained by Plaintiff on

February 12, 2010, when he was unloading heavy printing equipment and steel lift tables

purchased by Defendant from his truck. See Order [#268] at 1; Sched. Order [#288] at 6.

Plaintiff also sued Defendants Duffy Crane and Hauling, Inc., Duffy Holdings, LLC and

Duffy Crane, Inc. (the “Duffy Defendants”), whose employees allegedly contributed to the

accident.   Plaintiff resolved his claims against the Duffy Defendants and voluntarily

dismissed those parties, effective February 5, 2018. See [#289 & #290]. In the Motion,

Plaintiff seeks leave to amend his Second Amended Complaint [#134] to: (1) remove the

Duffy Defendants as parties, (2) remove the claims against the Duffy Defendants, (3)

remove the reference to Colorado statutory law in Plaintiff’s ninth claim for relief (Joint and

Several Liability), and (4) add a claim for punitive damages pursuant to Minn. Stat. §§

549.20 and 549.191.        [#353] at 1-3; see Proposed Third. Am. Compl. [#353-54].3

Defendant only opposes the addition of a claim for punitive damages. Motion [#353] at 1;

see generally Response [#358].

       Plaintiff initially filed a Motion to Leave to Amend Complaint to Add a Claim for

Punitive Damages [#307] (the “Initial Motion”) on October 5, 2018. However, the proposed

Third Amended Complaint that Plaintiff attached to the Initial Motion did not contain any of

the new factual allegations on which his punitive damages claim is based. See generally


       3
          The parties agree that Minnesota substantive law controls the claims in this case and
thus, applies to Plaintiff’s potential claim for punitive damages. See Motion [#353] at 3; Response
[#358] at 2.


                                               -2-
Pl.’s Ex. 56 [#307-4].       Moreover, Plaintiff’s Initial Motion did not comply with

D.C.COLO.LCivR 15.1(b) in that Plaintiff failed to attach a red-lined version of the proposed

Third Amended Complaint. For these reasons, the Court denied the Initial Motion [#307]

without prejudice and directed Plaintiff to file a renewed motion for leave to amend his

complaint that corrected these deficiencies on or before February 13, 2019. See Minute

Order [#347]. Pursuant to the Court’s Minute Order, Plaintiff timely filed the instant Motion

[#353] on February 6, 2019, which attaches a proposed Third Amended Complaint [#353-

54] that includes the relevant factual allegations and complies with D.C.COLO.LCivR

15.1(b).

       In short, Plaintiff argues that the Court should permit the amendment to add a claim

for punitive damages because the evidence uncovered from the recent completion of fact

and expert discovery establishes prima facie proof that Plaintiff’s injury was the product of

Defendant’s “deliberate disregard” for his safety. See [#353] at 1-3.

       In its Response, Defendant asserts two arguments for why the Court should deny

the amendment. See generally [#358]. First, Defendant argues that Plaintiff cannot

present a prima facie case of clear and convincing evidence that Defendant acted with

deliberate, intentional disregard pursuant to Minn. Stat. § 549.20. Id. at 2-12. Second,

Defendant argues that Plaintiff’s Motion [#353] is untimely and not supported by good

cause, and that Defendant would be unfairly prejudiced by the amendment. Id. at 12-15.

       In his Reply, Plaintiff maintains that he has established a prima facie case and that

Defendant’s attempt to raise factual issues to oppose Plaintiff’s motion cannot be

considered because a motion to amend “only looks to the evidence alleged by the Plaintiff

to determine if it meets the threshold of proof for punitive damages.” [#359] at 2. In

                                             -3-
addition, Plaintiff argues that good cause exists for the late filing of the Motion and that

Defendant is not prejudiced because crucial evidence was made available only recently

and any delay has been caused by Defendant. Id. at 2-4.

                                           II. Analysis

A.     Rule 16(b)(4)

       As a preliminary matter, the Court must first determine whether Plaintiff has filed his

Motion within the deadline prescribed by the Scheduling Order, and if not, whether he has

established good cause under Rule 16(b)(4)4 for his failure to timely do so. Gorsuch, Ltd.

B.C. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1241 (10th Cir. 2014) (“We now hold

that parties seeking to amend their complaints after a scheduling order deadline must

establish good cause for doing so.”); Ayon v. Kent Denver Sch., No. 12-cv-2546-WJM-

CBS, 2014 WL 85287, at *2 (D. Colo. Jan. 9, 2014) (noting that where a party seeks to

amend his pleadings after the deadline established in the scheduling order, “the majority

of courts have held that a party must meet the two-part test of first showing good cause to

amend the scheduling order under Rule 16(b), and then showing that amendment would

be allowed under Rule 15(a)”).

       The Scheduling Order that currently governs this case provides that the deadline for

amendment of pleadings was March 1, 2018. Sched. Order [#288] at 12. The Initial Motion

[#307] was filed on October 5, 2018 and the present Motion [#353] was filed on February

6, 2019. Therefore, Plaintiff’s request for leave to amend his Second Amended Complaint

[#134] is untimely and he must show good cause for his failure to timely move to amend


       4
          Unless otherwise noted, “Rule 16(b)(4)” and all similar citations refer to the Federal Rules
of Civil Procedure.

                                                 -4-
pursuant to Rule 16(b)(4) (a Scheduling Order deadline “may be modified only for good

cause and with the judge’s consent.”).

       To demonstrate good cause, Plaintiff must “show that [he was] diligent in attempting

to meet the deadline[ ],” and provide “an adequate explanation for any delay.” Minter v.

Prime Equip. Co., 451 F.3d 1196, 1205 n.4 (10th Cir. 2006) (explaining that lateness itself

does not justify denial of a motion to amend, but “undue” lateness does). “While rigid

adherence to the pretrial scheduling order is not advisable,” SIL-FIO v. SFHC, Inc., 917

F.2d 1507, 1519 (10th Cir. 1990), the pleading amendment deadline requires that parties

conduct discovery efficiently and promptly in order to timely comply.          See Granite

Southlands Town Ctr. LLC v. Alberta Town Center, LLC, No. 09-cv-00799-ZLW-KLM, 2010

WL 2635524, at *2 (D. Colo. June 8, 2010); Sanchez v. City & Cty. of Denver ex rel. Bd.

of Water Comm’rs, No. 07-cv-01805-MSK-BNB, 2007 WL 4557842, at *1 (D. Colo. Dec.

20, 2007) (unpublished decision). However, “[t]he fact that a party first learns through

discovery of information which may lead to amendment of deadlines set forth in the

Scheduling Order constitutes good cause for such amendment pursuant to Rule 16(b)[(4)].”

Riggs v. Johnson, No. 09-cv-01226-WYD-KLM, 2010 WL 1957110, at *3 (D. Colo. Apr. 27,

2010) (citing Pumpco, Inc. v. Schenker Int’l, Inc., 204 F.R.D. 667, 668-69 (D. Colo. 2001)).

       Here, Plaintiff alleges that he learned of new information through discovery after the

March 1, 2018 deadline for the amendment of pleadings. Motion [#353] at 1-2. Plaintiff

states that “[s]ubstantial discovery has been completed and certain of the fact discovery

documents were received as late as June 22, 2018 [and that] [r]elevant expert discovery

depositions were completed prior to or on [ ] September 26, 2018.” Id. at 2. In its

Response, Defendant contends that there is no excuse or good cause for Plaintiff’s delay

                                            -5-
and that “Plaintiff was in possession of all of the evidence, or had the opportunity to

discover it, supporting [his punitive damages claim] well before filing this motion.” [#358]

at 13.

         Plaintiff’s Reply addresses this contention by chronicling numerous discovery

disputes which, according to Plaintiff, have caused the delay in obtaining information crucial

to his proposed Third Amended Complaint. [#359] at 2-4. Specifically, Plaintiff notes that,

“[o]n March 9, 2018, Defendant served over 500 pages of emails and other documents that

had not been previously disclosed during six years of litigation, which revealed new

information and evidence for the first time . . . .” Id. at 2. Plaintiff explains that these

documents revealed the names of previously unidentified witnesses and new information

which caused Plaintiff to request supplemental depositions. Id. at 2-3. Plaintiff notes that

Defendant opposed Plaintiff’s request for supplemental depositions, requiring a ruling from

the Court which granted permission for the depositions on April 24, 2018. Id.; see Minute

Entry [#300]. Plaintiff further states that the newly produced emails contained relevant

communications between Defendant and Defendant’s broker, Adam Sarote (“Sarote”),

which necessitated Plaintiff’s taking the deposition of Mr. Sarote. Reply [#359] at 3.

         Moreover, Plaintiff alleges that, on June 22, 2018, after the discovery deadline,

Defendant served Plaintiff with a copy of its previously undisclosed safety guidelines. Id.

Plaintiff forwarded this information to his safety expert who was required to review the

information and submit a report by June 28, 2018, the affirmative expert disclosure and

report deadline. Id.; see Sched. Order [#288] at 13. According to Plaintiff, “Defendant then

refused to allow Plaintiff to schedule the depositions of any of [Defendant’s] liability experts

until Defendant completed the depositions of Plaintiff’s experts.” Reply [#359] at 3.

                                              -6-
Because of this, Plaintiff explains that he was unable to take the depositions of three of

Defendant’s experts until September 24, 2018, through September 28, 2018. Id. at 4.5

Based on the foregoing, Plaintiff states that it was not until the September 28, 2018

deadline to complete expert discovery, that “Plaintiff had the necessary discovery

information required for evaluation of Defendant’s conduct” which led to Plaintiff filing the

instant Initial Motion [#307]. Id.

       After reviewing the record in this case and the parties’ briefings, the Court finds that

the disclosure of merits-related discovery after the deadline to amend pleadings and the

timing of Plaintiff’s depositions constitute good cause for purposes of Rule 16(b)(4). In

asserting his claim for punitive damages in the Motion [#353], Plaintiff heavily relies on

evidence that was obtained after the March 1, 2018 deadline to amend pleadings. See

e.g., Motion, Exs. 13-18 [#353-14 through #353-19], Exs. 21-30 [#353-22 through #353-

31], Exs. 33-34 [#353-34, #353-35], Ex. 40 [#353-41], Exs. 42-46 [#352-43 through #353-

47]. Most significantly, Plaintiff relies on the deposition testimony taken from Dr. Richard

Ziernicki (“Ziernicki”) on September 20, 2018, two weeks prior to Plaintiff filing the Initial

Motion [#307]. See Motion, Exs. 16-17 [#353-17, #353-18]. When a party learns new

information after the amendment of pleadings deadline has passed, the newly-acquired

information satisfies Rule 16’s good cause requirement. See, e.g., Pumpco, Inc., 204

F.R.D. at 668-69 (“[t]he fact that a party first learns, through discovery or disclosures,

information necessary for the assertion of a claim after the deadline to amend established



       5
         Plaintiff notes that he took the deposition of Defendant’s fourth expert as late as October
24, 2018, based on that expert’s availability. This was nineteen days after Plaintiff filed his Initial
Motion [#307]. Reply [#359] at 4.

                                                 -7-
in the scheduling order has expired constitutes good cause to extend that deadline.”); see

also   Int’l   Bhd.   of   Teamsters,   Airline    Div.   v.   Frontier   Airlines,   Inc.,   No.

11-cv-02007-MSK-KLM, 2012 WL 1857549, at *3 (D. Colo. May 22, 2012) (“[T]he Court is

reluctant to refuse an extension of the amendment deadline considering the parties’

ongoing discovery disputes which obviously have delayed production[.]”); Lewis v. Denver

Fire Dep’t, 09-cv-00004-PAB-MJW, 2010 WL 3873974, at *7-8 (D. Colo. Sept. 28, 2010)

(good cause shown to amend complaint after the Scheduling Order’s deadline where

plaintiff first learned of new information through depositions). Therefore, the Court finds

that Plaintiff has demonstrated good cause to satisfy Rule 16(b)(4), and it is thus

appropriate for the Court to proceed to the next step of the analysis.

B.     Rule 15(a)(2) and Minnesota Substantive Law

       1.      Legal Standard

       It is well established in the Tenth Circuit that, once good cause is shown pursuant

to Rule 16(b)(4), the party seeking leave to amend must then satisfy the standard set forth

in Rule 15(a)(2). Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1247 (10th Cir. 2015)

(quoting Gorsuch, 771 F.3d at 1240 (10th Cir. 2014)); see Williams-Berrien v. Wilson, No.

15-cv-00948-REB-KLM, 2018 WL 3829955, at *2 (D. Colo. Aug. 13, 2018); Petekeiwicz v.

Stembel, No. 13-cv-1865-RM-KLM, 2015 WL 1740386, at *4 (D. Colo. Apr. 14, 2015);

Nicastle v. Adams Cty. Sheriff’s Office, No. 10-cv-816-REB-KMT, 2011 WL 1465586, at *3

(D. Colo. Mar. 14, 2011), adopted by 2011 WL 1464588 (D. Colo. Apr. 18, 2011); Colo.

Visionary Acad. v. Medtronic, Inc., 194 F.R.D. 684, 688 (D. Colo. 2000). Pursuant to Rule

15(a)(2), the Court should grant leave to amend “freely . . . when justice so requires.” Fed.

R. Civ. P. 15(a)(2). Leave to amend need not be given, however, when the moving party

                                             -8-
unduly delayed, failed to amend despite ample opportunity to do so, the nonmoving party

would be unduly prejudiced, or amendment would be futile. Foman v. Davis, 371 U.S. 178,

182 (1962).

       Here, Plaintiff does not apply Rule 15 in his Motion [#353].6 Rather, Plaintiff

assumes that Minn. Stat. § 549.191 governs, which sets forth the procedure for amending

a complaint to add a claim for punitive damages under Minnesota state law. Motion [#353]

at 3-4. Defendant’s Response, on the other hand, raises arguments pursuant to Rule 15

and Minn. Stat. § 549.191. [#358] at 2-12, 15. Plaintiff addresses Defendant’s arguments

with respect to Rule 15 in his Reply [#359] at 2-4. Neither party, however, specifically

argues which standard should apply.

       Pursuant to Minn. Stat. § 549.191, inclusion of a claim for punitive damages is

prohibited in the initial pleading. “After filing the suit a party may make a motion to amend

the pleadings to claim punitive damages. The motion must allege the applicable legal basis

under [Minn. Stat. § 549.20] or other law for awarding punitive damages in the action and

must be accompanied by one or more affidavits showing the factual basis for the claim.”

Minn. Stat. § 549.191.7 “[I]f the court finds prima facie evidence in support of the motion,

the court shall grant the moving party permission to amend the pleadings to claim punitive

damages.” Id. This is a “heightened standard” that “obligates the court to consider

evidence in determining the propriety of the motion to amend[ ]” and thus conflicts with Rule



       6
           This is despite Plaintiff acknowledging that his Motion [#353] is filed pursuant to Rule 15.
       7
         Here, Plaintiff has attached an affidavit sworn to by Plaintiff’s counsel. See Motion, Ex.
54 [#353-55]. Defendant does not contest the adequacy of this affidavit for purposes of Minn. Stat.
§ 549.191. See generally Response [#358].

                                                  -9-
15 which directs the Court to “freely give leave” to amend a pleading when justice so

requires. Shank v. Carleton Coll., No. 16-cv-1154 (PJS/HB), 2018 WL 4961472, at *4 (D.

Minn. Oct. 15, 2018), aff’d, 2019 WL 121938 (D. Minn. Jan. 7, 2019); Fed. R. Civ. P. 15(a).

       Plaintiff’s reliance on Minn. Stat. § 549.191 instead of Rule 15 is premised on past

decisions from the District of Minnesota which has traditionally applied the state pleading

standard to claims for punitive damages under Minnesota law in diversity cases. See

Motion [#353] at 4 (citing Healey v. I-Flow, LLC, 853 F. Supp. 2d 868, (D. Minn. 2012);

Hern v. Bankers Life Cas. Co., 133 F. Supp. 2d 1130 (D. Minn. 2001); Olson v. Snap

Products, Inc., 29 F. Supp. 2d 1027 (D. Minn. 1998)). However, in light of the United

States Supreme Court’s decision in Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins.

Co., 559 U.S. 393 (2010), judges in the District of Minnesota “have freshly analyzed

whether Minn. Stat. § 549.191 or Fed. R. Civ. P. 15 should govern a request for leave to

amend to add punitive damages in a request for relief.” Ramirez v. AMPS Staffing, Inc.,

No. 17-5107 (DWF/BRT), 2018 WL 1990031, at *1 (D. Minn. Apr. 27, 2018) (citations

omitted); see also Selective Ins. Co. of S.C. v. Sela, 353 F. Supp. 3d 847, 856 (D. Minn.

2018) (acknowledging the traditional practice of applying Minn. Stat. § 549.191 to claims

for punitive damages but noting that this practice “seems inconsistent with the general rule

that federal pleading rules apply in federal court, even to claims that arise under state law[

] [a]nd . . . seems to have developed without a great deal of analysis”).

       This analysis has resulted in a new consensus within the District of Minnesota that

Rule 15, and not Minn. Stat. § 549.191, is the proper standard to apply when determining

whether a motion to amend to add a claim for punitive damages should be granted or

denied in federal diversity cases. See Barry v. Consol. Asset Recovery Sys., Inc., No. 18-

                                            -10-
cv-1194 (MJD/BRT), 2019 WL 351339, at *2 n.1 (D. Minn. Jan. 29, 2019) (“In conformity

with other recent decisions in this District, the undersigned concludes that Rule 15 and not

Minn. Stat. § 549.191 controls the adjudication of motions to amend.”); Williams v.

Rodenburg LLP, No. 17-cv-4962 (SRN/HB), 2018 WL 5801889, at *4 (D. Minn. Nov. 6,

2018) (holding that Rule 15 and not Minn. Stat. § 549.191 controls the adjudication of

motions to amend); Shank, 2018 WL 4961472, at *4 (same); Rogers v. Mentor Corp., No.

12-cv-2602 (SRN/SER), 2018 WL 2215519, at *6 (D. Minn. May 15, 2018), aff’d sub nom.

Urbieta v. Mentor Corp., No. 13-cv-1927 (ADM/LIB), 2018 WL 3475484 (D. Minn. July 19,

2018) (same); In re Bair Hugger Forced Air Warming Devices Prods. Liab. Litig., MDL No.

15-2666 (JNE/FLN), 2017 WL 5187832, at *4 (D. Minn. July 27, 2017) (same); but see

Inline Packaging, LLC v. Graphic Packaging Int’l, LLC, No. 15-cv-3183 (ADM/LIB), Docket

No. 534 (D. Minn. Mar. 8, 2018) (unpublished order) (finding the court must apply Minn.

Stat. § 549.191).

       Nevertheless, this “is not to say that Minnesota law has no bearing; procedurally, the

Court is required to view the [proposed amended complaint] through the permissive Rule

15 lens, but must nevertheless determine whether it states a plausible claim for punitive

damages in light of substantive Minnesota law.”         Shank, 2018 WL 4961472, at *4

(emphasis in the original). To establish a prima facie claim for punitive damages pursuant

to Minnesota law, the moving party must show “clear and convincing evidence that the acts

of the defendant show deliberate disregard for the rights or safety of others.” Minn. Stat.

§ 549.20, Subdivision 1(a). As explained below, “deliberate disregard” is defined by

Minnesota statute. See Minn. Stat. § 549.20, Subdivision 1(b).

       Accordingly, this Court follows recent decisions from the District of Minnesota by

                                            -11-
adjudicating the Motion [#353] pursuant to Rule 15(a)(2) and applying Minnesota

substantive law to Plaintiff’s claim for punitive damages where appropriate. See also Ayres

v. AG Processing Inc., No. 04-cv-2060-DJW, 2005 WL 1799261, at *3 (D. Kan. July 22,

2005) (“Under the Erie doctrine, federal courts sitting in diversity apply state substantive

law and federal procedural law. The issue of whether punitive damages are permitted is

governed by state substantive law.”) (footnote omitted)).

       2.     Application

       Pursuant to Rule 15(a)(2), the Court considers any arguments raised by Defendant

related to whether justice would be served by amendment. Here, Defendant raises

arguments of futility, unfair prejudice, and undue delay. See generally Response [#358].

The Court addresses each argument in turn.

              a.     Futility

       First, Defendant contends that Plaintiff cannot make a prima facie case for punitive

damages pursuant to Minnesota law. While this argument is couched in terms of Minn.

Stat. § 549.191, Defendant essentially objects to the amendment on grounds of futility. For

the reasons set forth below, the Court finds Defendant’s futility argument unavailing.

       An amendment is futile only if it would not survive a motion to dismiss. See Bradley

v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004) (citing Jefferson Cty. Sch. Dist. v.

Moody’s Investor’s Servs., 175 F.3d 848, 859 (10th Cir. 1999)). In contrast to the process

established by Minn. Stat. § 549.191, which contemplates consideration of evidence

outside the pleadings, the Federal Rules of Civil Procedure do not permit the Court to

“consider matters outside the pleadings when determining whether a complaint adequately

states a claim upon which relief may be granted[.]” Shank, 2018 WL 4961472, at *6.

                                           -12-
Therefore, the Court must base its determination of Plaintiff’s Motion [#353] “on a

four-corners analysis of the” proposed Third Amended Complaint [#353-54]. Id. “In

ascertaining whether plaintiff’s proposed amended complaint is likely to survive a motion

to dismiss, the [C]ourt must construe the complaint in the light most favorable to plaintiff,

and the allegations in the complaint must be accepted as true.” See Murray v. Sevier, 156

F.R.D. 235, 238 (D. Kan. 1994). Moreover, “[a]ny ambiguities must be resolved in favor

of plaintiff, giving him ‘the benefit of every reasonable inference’ drawn from the

‘well-pleaded facts’ and allegations in his complaint.” Id. (quoting Retail Clerks Int’l Ass’n

v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963)). “The question of whether [Plaintiff] has

sufficiently alleged facts to support [his] claim for punitive damages necessarily requires

the Court to apply the federal pleading standard -- Twombly and Iqbal -- to the elements

of a punitive damages claim, which are established by state law.” MRK Int’l, LLC v.

Earthstone Int’l, LLC, No. 09-cv-827 MCA/DJS, 2011 WL 13289855, at *3 (D.N.M. Mar. 30,

2011). Accordingly, the Court must consider whether Plaintiff’s proposed Third Amended

Complaint [#353-54] adequately asserts a claim for punitive damages pursuant to

Minnesota substantive law.

       As stated above, a claim for punitive damages pursuant to Minnesota law requires

the moving party to show “clear and convincing evidence that the acts of the defendant

show deliberate disregard for the rights or safety of others.” Minn. Stat. § 549.20,

Subdivision 1(a). “Deliberate disregard” is statutorily defined as follows:

       (b) A defendant has acted with deliberate disregard for the rights or safety of
       others if the defendant has knowledge of facts or intentionally disregards
       facts that create a high probability of injury to the rights or safety of others
       and:


                                            -13-
              (1) deliberately proceeds to act in conscious or intentional disregard
              of the high degree of probability of injury to the rights or safety of
              others; or

              (2) deliberately proceeds to act with indifference to the high probability
              of injury to the rights or safety of others.

Minn. Stat. § 549.20, Subdivision 1(b). In short, “the statute substantively requires ‘(1)

knowledge of or an intentional disregard of facts that make injury to the plaintiff's rights

probable; and (2) action despite such knowledge.’” Rogers, 2018 WL 2215519, at *8

(quoting Nunn v. Noodles & Co., No. 09-cv-1286 (JNE/JJK), 2010 WL 3170763, at *3 (D.

Minn. Aug. 6, 2010)). “[A] mere showing of negligence is not sufficient to sustain a claim

of punitive damages under Minnesota law.” Shank, 2018 WL 4961472, at *7 (internal

citations and quotation marks omitted).

       Here, Defendant argues that “Plaintiff’s factual allegations (if true) at most raise the

specter of negligence [and that] [n]one of the facts or evidence supplied in the Motion

involve deliberate or intentional indifference for the safety of others.” Response [#358] at

1-2. Thus, Defendant asserts that “there is no evidence, much less clear and convincing

evidence, that [it] intentionally or deliberately disregarded the safety of others.” Response

[#358] at 3-4. Defendant attaches exhibits to its Response [#358] as evidence to rebut the

factual allegations Plaintiff relies on in the Motion [#353] and proposed Third Amended

Complaint [#353-54]. See Response, Exs. A-I [#358-1 through #358-9]. However, for the

reasons stated above, the Court does not consider this evidence at the pleading stage.

MRK Int’l, LLC, 2011 WL 13289855, at *3; Shank, 2018 WL 4961472, at *6.

       Turning to the proposed Third Amended Complaint, Plaintiff’s new claim for punitive

damages is supported by eight general allegations which are, in turn, supported by


                                             -14-
numerous factual assertions based on the evidence Plaintiff has obtained through

discovery. See [#353-54] ¶¶ 202-253; Motion [#353] at 5-16. First, Plaintiff alleges that

Kevin Czaplewski (“Czaplewski”), in his role as Defendant’s lead manager in Colorado,

recklessly signed the printing equipment’s bill of lading as a “shipper” which, according to

Plaintiff, authorized the cargo’s transportation without any regard for how the transport and

unloading process would impact the safety of Plaintiff or the motoring public. Proposed

Third Am. Compl. [#353-54] ¶¶ 202-08. In asserting that Mr. Czaplewski was not qualified

to sign the bill of lading, Plaintiff primarily relies on Mr. Czaplewski’s own deposition

testimony in which he acknowledged not knowing that:

       (a) A bill of lading must be accurate and honest. (b) A shipper is not allowed
       to make false statements. (c) A shipper is required to follow the law when
       completing a bill of lading. (d) The shipper, carrier and driver rely on a bill of
       lading. (e) An inaccurate bill of lading may create an unsafe situation for the
       shipper, carrier, driver and general public.

Id. ¶ 203; see Motion, Ex. 4 [#353-5]. Second, Plaintiff alleges that Mr. Czaplewski

recklessly certified the cargo as properly packaged and ready for transport. Proposed

Third Am. Compl. [#353-54] ¶¶ 209-16.           Based on the above testimony and other

depositions, Plaintiff contends that Mr. Czaplewski lacked the qualification to provide this

certification and that none of Defendant’s employees made an attempt to determine

whether the cargo was in proper condition for transportation according to the applicable

Department of Transportation regulations. Id. ¶¶ 210-13; Motion, Exs. 9, 10, 11 [#353-10

through #353-12]. Third, Plaintiff alleges that Defendant’s employees acted in deliberate

disregard of the directions received from Defendant’s broker, EZ Screen Printing LLC,

regarding the need for additional deck space for the steel lift tables. Proposed Third Am.

Compl. [#353-54] ¶¶ 217-21.         Fourth, Plaintiff alleges that Defendant’s employees

                                             -15-
repeatedly misrepresented that the steel lift tables were hydraulic when, in fact, they were

pneumatic. Id. ¶¶ 222-28. According to Plaintiff, this misrepresentation resulted in the

tables being loaded onto Plaintiff’s truck less securely. See id. Among other testimony,

Plaintiff relies on that of a loading foreman who testified that: “if he had been told the tables

were pneumatic (air) prior to the loading on February 10, 2010, he would have likely turned

the tables over and loaded them with the flat side down on the trailer floor and wheels up.”

Id. ¶ 227; see Motion, Exs. 17, 18, 19, 21, 22 [#353-18 through #353-23]. Relatedly,

Plaintiff’s fifth allegation is that Defendant deliberately concealed information from him

regarding the loading and transportation of the equipment and tables. Proposed Third Am.

Compl. [#353-54] ¶¶ 229-31. Specifically, Plaintiff avers that Defendant knew the following

information but failed to disclose this information to Plaintiff prior to the accident:

       (a) [Defendant] was responsible for the disassembly of all equipment, but
       they decided not to remove wheels from the tables. (b) [Defendant] did not
       choose to build containers for the tables or use shrink wrap, carts or pallets
       for the tables. (c) [Defendant] had not responded to requests for the
       purchase of adequate deck space for the tables. (d) [Defendant] was
       required to make sure the tables were suitable for shipping, and they shirked
       their responsibility. (e) [Defendants’ employees] knew the tables were
       pneumatic (air), and they did not divulge that information to the loaders
       (Duffy), the driver (Plaintiff), the unloaders (I.M.S.) or EZ Screen (broker).

Id. ¶ 229. Plaintiff asserts that the concealment of this crucial information “impacted his

ability to make decisions about whether he should accept [Defendant’s] cargo,” and

evidences Defendant’s “deliberate disregard for the rights or safety of Plaintiff.” Id. ¶ 231.

       Plaintiff’s sixth allegation in support of his punitive damages claim is that Defendant

demonstrated a deliberate disregard for Plaintiff’s safety in failing to perform a “Job Hazard

Analysis” or stop work prior to the unloading.         Id. ¶¶ 232-39. Plaintiff asserts that

Defendant’s employees knew that the unloading of this printing equipment was a

                                              -16-
dangerous activity and that, prior to the unloading, the cargo had shifted on Plaintiff’s truck

and that Plaintiff’s truck had been damaged. Id. ¶¶ 232, 235, 237. Relying on testimony

from David Nelson, Defendant’s Shipping and Receiving Manager, Plaintiff argues that

Defendant’s employees should have postponed the unloading or followed the company’s

internal guidelines by conducting a “Job Hazard Analysis” prior to the unloading. Id. ¶¶

234, 236, 238; see Motion, Ex. 44 [#353-45]. Similarly, Plaintiff’s seventh allegation is that

Defendant’s employees failed to follow other internal company guidelines which required

an inspection of the cargo prior to unloading, despite the inherent danger of unloading a

1500 pound steel table. Proposed Third Am. Compl. [#353-54] ¶¶ 240-45. Finally, Plaintiff

alleges that Defendant acted with deliberate disregard for Plaintiff’s safety by directing him

to park his truck in a confined area with no means to escape falling cargo. Id. ¶¶ 246-53.

In support of this allegation, Plaintiff reasserts that Defendant’s employees should have

known that the unloading would be dangerous, the cargo had shifted in transit, there was

damage to Plaintiff’s truck (if an inspection had been conducted), and Plaintiff, as the

driver, would likely be the person releasing the straps on the cargo. Id. ¶ 246. As Plaintiff’s

Motion [#353] indicates, this final allegation further relies on Dr. Ziernicki’s opinion that “due

to the space constraints, there was no room for [Plaintiff] to escape when the table was

falling.” Motion, Ex. 22 [#353-23] at 35.

       In light of the detailed factual allegations summarized above, the Court cannot

conclude that Plaintiff’s claim for punitive damages could not withstand a motion to dismiss.

Because the Court must assume that Plaintiff’s factual allegations are true and must draw

all reasonable inferences in his favor, and given Plaintiff’s ample description, the Court is

satisfied that Plaintiff’s proposed Third Amended Complaint [#353-54] alleges a plausible

                                              -17-
claim “that the acts of the defendant show[ed] deliberate disregard for the rights or safety

of others.” Minn. Stat. § 549.20.

       Defendant’s futility argument primarily focuses on the merits of Plaintiff’s punitive

damages claim rather than on whether Plaintiff has pleaded a plausible claim for deliberate

disregard pursuant to Minn. Stat. § 549.20. See Response [# 358] at 2-11. Insofar as

Defendant offers evidence to undermine specific facts stated within each of Plaintiff’s eight

generalized allegations, “the Court considers Plaintiff’s allegations alone,” Barry, 2019 WL

351339, at *5, and agrees with Plaintiff that whether a claim for punitive damages has been

adequately pled depends on the totality of Defendant’s alleged conduct. Reply [#359] at

6. Moreover, to the extent that Defendant argues that Plaintiff must demonstrate a

“knowing, intentional attempt to deceive,” Response [#358] at 5, this is not the standard set

forth in Minn. Stat. § 549.20, which is instead satisfied where a person “intentionally

disregards facts that create a high probability of injury to the rights or safety of others and

. . . deliberately proceeds to act with indifference to the high probability of injury to the rights

or safety of others.” Minn. Stat. § 549.20, Subdivision 1(b) (emphasis added). Here, taking

Plaintiff’s new factual allegations collectively, the Court finds that he has alleged “facts that

create[d] a high probability of injury” to his safety and that Defendant “deliberately

proceed[ed] to act with indifference to the high probability of injury to” his safety. Id.

       Therefore, the Court concludes that Plaintiff’s claim for punitive damages is not futile.

See Foman, 371 U.S. at 182 (“If the underlying facts or circumstances relied upon by a

plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to test his

claim on the merits.”). The Court emphasizes, however, that this Order does not evaluate

or address the merits of awarding punitive damages in this case, but is limited to the

                                               -18-
recognition that the issue of punitive damages may be properly included in the pleadings

at this time.

                b.   Unfair Prejudice and Undue Delay

       Next, Defendant argues that it is unfairly prejudiced by the lateness of Plaintiff’s

request. Response [#358] at 15. “Prejudice to the nonmoving party is the most important

factor in considering whether amendment should be permitted.” Minter, 451 F.3d at 1207.

“Courts typically find prejudice only when the amendment unfairly affects the [opposing

party] ‘in terms of preparing [its] defense to the amendment.’” Id. at 1208 (quoting Patton

v. Guyer, 443 F.2d 79, 86 (10th Cir. 1971)). “Most often, this occurs when the amended

claims arise out of a subject matter different from what was set forth in the [original

pleading] and raise significant new factual issues.” Id. (citations omitted).

       Here, Defendant alleges that, because fact and expert discovery closed on May 31,

2018, and October 26, 2018, respectively, it is “effectively too late for [Defendant] to

conduct any further discovery regarding whether its conduct meets the Minnesota punitive

damages standard. Nor did [Defendant] have any reason to know Plaintiff would seek

punitive damages[.]” Response [#358] at 15. In making this argument, Defendant does

not cite to any specific way in which it will suffer undue prejudice in defending this lawsuit

if the Court permits the amendment. Little v. Reed-Prentice Div. Of Package Mach., Co.,

131 F.R.D. 591, 593 (D. Kan. June 25, 1990). Neither party suggests the proposed claim

for punitive damages in this case is premised on facts wholly unknown to Defendant. Thus,

it is difficult to see what, if any, new factual issues will arise by allowing the amendment.

Moreover, the Court notes that Defendant’s Response attempts to rebut Plaintiff’s proposed

punitive damages claim and substantive arguments with Defendant’s own evidence. See

                                            -19-
[#358] at 4-11. This demonstrates to the Court that Defendant need not conduct additional

discovery to defend against Plaintiff’s punitive damages claim. Accordingly, without any

specific indication as to how Defendant would be prejudiced by permitting the amendment

or any indication that Plaintiff’s claim for punitive damages would inject a host of new issues

or theories requiring additional discovery, the Court finds that Defendant would not be

unfairly prejudiced by permitting Plaintiff to file the proposed Third Amended Complaint.

       Finally, to the extent that Defendant argues that the Motion [#353] should be denied

on the basis of undue delay, the Court disagrees. “‘Lateness by itself does not justify the

denial of the amendment.’” Minter, 451 F.3d at 1204 (quoting R.E.B., Inc. v. Ralston Purina

Co., 525 F.2d 749, 751 (10th Cir. 1975)). Finding undue delay is appropriate where Plaintiff

fails to offer a reasonable justification for why it did not seek amendment earlier. Sipp v.

Unumprovident Corp., 107 Fed. App’x. 867, 876-77 (10th Cir. 2004) (unpublished). For the

reasons discussed above, the Court finds that Plaintiff has offered a reasonable justification

for the untimeliness of the Motion [#353].

                                      III. Conclusion

       For the reasons set forth above, the Court permits Plaintiff leave to file his Third

Amended Complaint. Accordingly,

       IT IS HEREBY ORDERED that the Motion [#353] is GRANTED. Plaintiff’s Third

Amended Complaint [#353-54] is accepted for filing as of the date of this Order. Plaintiff

shall file a “clean” non-red-lined version of the Third Amended Complaint on the

electronic docket no later than May 1, 2019.

       IT IS FURTHER ORDERED that Defendant shall answer or otherwise respond to



                                             -20-
the Third Amended Complaint in accordance with the Fed. R. Civ. P. 15(a)(3) after service

of the “clean” non-red-lined version of the Third Amended Complaint.

      Dated: April 25, 2019




                                          -21-
